DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species as set forth in claim 29 in the reply filed on 12/28/21 is acknowledged.
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.
As recognized by applicants, claim 17 does not read on the elected species.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.
The elected species was found to be free of the prior art. The search was extended in accord with MPEP 803.02.
Claims 1-16, 18-19 and 29 are being examined.

Priority
This application is a 371 of PCT/US2019/041674 07/12/2019, PCT/US2019/041674 has PRO 62/796,460 01/24/2019 and PCT/US2019/041674 has PRO 62/697,893 07/13/2018.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/21 and 1/12/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821 sets forth the sequence rules and states that each sequence should include the corresponding sequence identifier (37 CFR 1.821(d)). In the instant case, page 90 line 21 recites the pentapeptide GANDE but does not include at least the corresponding sequence identifier.
Appropriate correction is required.

Claim Objections
Claims 16 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 shows a structure and below the structure recites ‘A’. It is unclear if ‘A’ corresponds to the linker between the peptide and peptoid or if ‘A’ is to identify the whole compound. If ‘A’ is a linker it is unclear if additional components can be present between the peptide and peptoid. Dependent claims 2-4, 15 and 18-19 do not clarify the claim scope.
	Instant claim 1 recites “Peptoid”. There appear to be different definitions provided for this term. Sections 0005 and 0008 of the specification appear to recognize a peptoid as an N-substituted glycine while claim 1 appears to describe the term more broadly. Although applicant may be their own lexicographer any special definition must be clearly set forth. In the instant case, it is unclear which definition controls.
	Claim 1 recites ‘ “Peptide” is a single….’. It is unclear if the word single applies to all of the options in the group or just the first option. Within the group are ‘oligo-urea’ and ‘aromatic oligoamides’ which appear to encompass more than single amino acids (for example Phe-Phe would appear to be an aromatic oligoamide). As such, the scope of “Peptide” is unclear.
	Claim 1 recites ‘alpha-beta alternating residue’. The use of the term ‘alternating’ implies that both an alpha and a beta residue are required. However, use of the singular term ‘residue’ implies that a single residue is required. As such, the scope of the claim is unclear.

Instant claim 5 shows a structure and below the structure recites ‘I’. It is unclear if ‘I’ corresponds to a portion of the compound or if it is to identify the whole compound.  The dependent claims including claims 9-10 do not clarify the claim scope
Claim 7 recites the limitation "the peptide-peptide macrocycle".  There is insufficient antecedent basis for this limitation in the claim.
	The last 2 compounds in claims 10 and 15 refer to compounds that recite ‘phen’. In this context it is unclear if phen is representative of a phenyl group or of a phenanthroline group.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function 
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 recites solvates, prodrugs, stereoisomers, isotopic variants and tautomers.
None of the working examples appear to be drawn to solvates, prodrugs, stereoisomers, isotopic variants or tautomers
Claims 5-14, 16 and 29 are not included in the instant rejection because they have been interpreted as being drawn to specific structures (not solvates, prodrugs, stereoisomers, isotopic variants or tautomers).
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Nice et al. (US 2007/0099917) teach that with respect to prodrugs that one substituent may be successfully deployed with a particular class of compounds but the same approach on a different class may be ineffective (section 0008) and that seemingly minor modifications in order to accommodate a prodrug may cause the compound to be ineffective (section 0009).
Vippagunta et al. (‘Crystalline solids’ Advanced Drug Delivery Reviews v48 2001 pages 3-26) recognize solvates (page 4 paragraph connecting column 1 and 2). Vippagunta expressly teach that ‘Predicting the formation of solvates or hydrates of a compound and the number of water or solvent incorporated into the crystal lattice of a compound is complex and difficult. Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds' (page 18 section 3.4). 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 recites solvates, prodrugs, stereoisomers, isotopic variants and tautomers.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the prodrugs for example. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (page 72) describes synthetic strategies. However, mere synthesis of a compound does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) macrocycles which correspond to products of nature (as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to macrocycles/compositions. Thus the answer to step 1 is yes. 
Bollinger et al. (US 5,525,590) teach cyclosporin A as a naturally occurring compound (column 1 specifically lines 14-44). Cyclosporin A comprises D(Ala)-MeLeu-MeLeu (residues 8-10). 
In relation to claims 1-4, cyclosporin A comprises a single amino acid (D-Ala) (“Peptide”) followed by 2 occurrences of the N-substituted amino acid (MeLeu) (“peptoid”). Although unclear (see 112 rejection above) cyclosporine A has been interpreted as within the scope of claims 1-4. Thus in relation to prong one of step 2a of the guidance the answer is yes because the macrocycles can correspond to natural products. 

In relation to step 2b, claims 18-19 refer to compositions. The compositions can correspond to the macrocycle in water which itself is naturally occurring. The claims do not require any additional features that add significantly more to the exceptions.
The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the macrocycle and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titlestad K (‘Cleavage of linear tetrapeptides into two cyclic dipeptides’ Chemical Communications 1971 v23 pages 1527-1529; ‘Titlestad’) as further evidenced by STN entry for Titlestad with RN 30270-82-7, 1972, 1 page.
	Titlestad teach that cyclic tetrapeptides including c(L-AlaSar3) were synthesized (Table on page 1528).
	The STN entry for the reference shows the structure of c(L-AlaSar3) (page 1).
	In relation to the compound of claim 1, c(L-AlaSar)3 of Titlestad comprises the single amino acid L-Ala (“Peptide”) and 3 occurrences of the N-substituted amino acid Gly (N-methyl-Gly or Sar) such that m is 3. Further, the compound of Titlestad is not one of the excluded compounds in claim 1.
	In relation to claim 2, c(L-AlaSar)3 of Titlestad is such that Sar is the Peptoid where R1 is alkyl.
	In relation to claims 3-4, c(L-AlaSar)3 of Titlestad is such that L-Ala is the peptide.
	In relation to claims 5-6, 8 and 11-14, c(L-AlaSar)3 of Titlestad is such that R1 is alkyl, R2 is alkyl (side chain of Ala) and n is 1.

	In relation to claims 18-19, Titlestad teach that cyclic tetrapeptides including c(L-AlaSar3) were synthesized (Table on page 1528) so they would have been in a composition as claimed.

Claim(s) 1-2, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollrath et al. (‘Twice tied tight: enforcing conformational order in bicyclic peptoid oligomers’ Chem Sci v3 2012 pages 2726-2731; ‘Vollrath’).
Vollrath teach synthesis of compounds and Vollrath specifically shows compound 4 (scheme 2 on page 2728).
In relation to the compound of claim 1, compound 4 of Vollrath comprises a single amino acid (an N-substituted glycine where the substitution involves an azide) (“Peptide”) and 7 occurrences of the N-substituted amino acid Gly (“peptoid”) such that m is 6. Further, the compound of Titlestad is not one of the excluded compounds in claim 1. Although unclear, ‘single amino acid residue’ has been interpreted as including N-substituted amino acids. 
	In relation to claim 2, compound 4 of Vollrath is such that R1 is substituted alkyl or aryl.
	In relation to claim 15, compound 4 of Vollrath comprises N-substituted methoxy-ethyl which has been interpreted as meeting the limitation (compare first option of claim 15).
In relation to claims 18-19, Vollrath teach synthesis of compounds and Vollrath specifically shows compound 4 (scheme 2 on page 2728) so they would have been in a composition as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658